Citation Nr: 1220423	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to June 2005, which included a tour of duty in Iraq, and from July 2006 to September 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife presented testimony relevant to this appeal at a Board hearing held before the undersigned at the New York RO in November 2011.  A transcript of the hearing is associated with the record.  

Additional evidence was received from the Veteran at the hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, the evidence will be considered in the first instance in our evaluation of the issue on appeal.       

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.   


FINDINGS OF FACT

1.  The Veteran had combat service during his tour of duty in Iraq and his claimed stressor events are consistent with the circumstances, conditions, and hardships of his service.  Thus, his lay account of the combat-related stressor events are satisfactory evidence of their occurrence in the absence of clear and convincing evidence to the contrary.  

2.  The most probative medical evidence of record shows that the Veteran currently suffers from PTSD and his PTSD symptoms are due to combat-related stressor events.



CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition with respect to the Veteran's PTSD claim below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.      

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the record, to include records found in the electronic file through Virtual VA.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  

During the course of this appeal, an amendment was made to the regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f).  

Prior to the amendment, in order for service connection to be awarded for PTSD, the record had to show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) specifically adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he currently suffers from PTSD as a result of several combat-related events that occurred during his service as a trial defense attorney with the Judge Advocate General's Corps while stationed in Iraq.  He has asserted that he was exposed to multiple mortar and rocket attacks and made frequent trips into hostile territory as part of his duties.  See Notice of Disagreement (NOD) on VA Form 21-4138 dated in June 2007.  In his accompanying stressor statement, he explained that he often came under rocket and mortar attack while living at the Baghdad International Airport in a tent with six other soldiers in April 2004.  He recalled one night being particularly bad, when he was awakened by the loud sound of mortars and rockets impacting the living support area.  He also reported that he traveled around Iraq visiting soldiers on different forward operating bases at least once a week by wheeled convoy and helicopter.  He further noted that he participated in traffic stops and stood guard while other troops engaged Iraqi Nationals.     

The Veteran's DD Form 214 shows that he is in receipt of the Bronze Star Medal, Global War on Terrorism (GWOT) Service Medal, and Iraq Campaign Medal, among other awards and decorations.    

According to the narrative recommending the Veteran's receipt of the Bronze Star Medal, the Veteran volunteered to support Operation Iraqi Freedom 2 and deployed from March 2004 to August 2004 to serve as a Trial Defense Service Judge Advocate.  During his five month deployment, described as "hectic and stressful", he represented soldiers at three courts-martial, twelve alternative dispositions, thirty five administrative elimination proceedings, and counseled over four hundred thirty soldiers facing non-judicial punishment and other criminal defense related matters.  It was particularly noted that the Veteran repeatedly volunteered to travel via wheeled convoy or helicopter throughout hostile areas of Baghdad and greater Iraq in order to provide legal services to soldiers and did so on twenty eight occasions while traveling to approximately forty remotely located forward operating bases.  Such actions were found to have demonstrated willingness by the Veteran to subject himself to the hazards of traveling overland in an unstable urban combat environment rather than risking injury to his potential clients and their escorts.    

Also, a DA Form 67-9 (Officer Evaluation Report) reveals that the Veteran was "a fierce advocate for his clients - even in the face of frequent enemy mortar and rocket attacks on his base camps."  It is also written that the Veteran counseled combat soldiers wherever they were located and showed dedication to duty in a combat environment. 

Further, a February 2007 Eligibility Report shows that the Veteran was entitled to hostile fire/imminent danger pay, as well as the combat zone tax exclusion, for the period from April 2004 to August 2004.  

Upon consideration of the foregoing, we find that there is sufficient evidence to establish that the Veteran had combat service such that the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is applicable in this case.  It is clear upon review of the evidentiary record that the Veteran's reported combat-related stressor events are consistent with the circumstances, conditions, and hardships of his service.  Thus, his lay testimony is accepted as conclusive evidence of their occurrence in the absence of clear and convincing evidence to the contrary.

The Veteran's service treatment records (STRs) also suggest some psychiatric complaint after the Veteran's return from Iraq.  The Veteran completed a report of medical history in April 2005, approximately eight months after his service in Iraq.  While he denied then-having or ever having had such psychiatric symptoms as nervous trouble of any sort, depression or excessive worry, or having attempted suicide at that time, he answered "Yes" when asked if he had frequent trouble sleeping and later explained that he had had major troubles sleeping through the night since his time in Iraq.  The Veteran was separated from his first period of active service approximately two months later (i.e., in June 2005).    

Treatment records from the Albany VA Medical Center (VAMC) show that the Veteran had a positive PTSD screen in September 2005, approximately three months after separation, and was referred for mental health evaluation and treatment as a result.  In October 2005, he presented for such evaluation and treatment with complaint of having been exposed to mortar attacks while riding in convoys while working as an attorney in Iraq, as well as other stressful events during that period.  Notably, the Veteran then reported that he had nightmares that led him to patrol his entire house because he was convinced that someone was there.  The Veteran also told the mental health provider that his nightmares were more frequent when he had just returned from Iraq.  The Veteran was given an initial diagnosis of PTSD by the mental health provider, which was co-signed by a VA staff psychologist (S.N., Ph.D.) and attended nine individual counseling sessions during the period from October 2005 to April 2006.  

It is notable that the Veteran filed his current claim with VA for disability compensation benefits in December 2005, approximately six months after separating from service and during the period when he was first seeking mental health treatment through VA.  

The Board further notes that the Veteran has submitted lay statements from several family members that essentially relate that he was jovial, charismatic, and energetic prior to his period of service in Iraq but is now sad, angry, guarded, and distant after his return.  The Veteran's wife also testified to witnessing his changed behavior after returning from service at the hearing held before the undersigned.    

Additionally, a fellow soldier who served with the Veteran in Iraq recalled the Veteran as dedicated, hard-working and professional during that time.  He wrote that the Veteran later shared that he had difficulty sleeping through the night, often patrolled his home, had increased anxiousness and fear, and now had difficulty concentrating on work tasks after being redeployed to Fort Hood.  The Veteran reportedly told him that he was leaving active duty due to the stressors he was facing.   
      
Furthermore, the Veteran's former supervisor wrote that the Veteran worked for him from February 2009 to September 2011 and had difficulty participating in important meetings due to having difficulty dealing with his emotions and memories related to his time in Iraq.  

Thus, upon consideration of the foregoing - i.e., the Veteran's admission on the April 2005 report of medical history that he had had trouble sleeping through the night since his time in Iraq, having a positive PTSD screen and filing his claim  shortly after service, his account of having experienced more frequent nightmares after his return from Iraq when first seeking mental health treatment, and the lay statements relating that he demonstrated changed behavior (i.e., withdrawn, guarded, quick-tempered, etc.) after his service in Iraq, we also find his allegation of a continuity of psychiatric symptomatology since service in Iraq to be credible.  
 
Finally, upon consideration of the evidentiary record, the Board finds that the most probative competent medical opinion evidence attributes the Veteran's psychiatric symptomatology to the diagnosis of PTSD.  In this regard, the Board notes that the Veteran underwent a thorough psychological evaluation by a clinical psychologist (M.K., PsyD) at the Albany Vet Center in November 2011.  At that time, he was given an Axis I diagnosis of chronic, moderate PTSD.  No other Axis I diagnoses were made.  The psychologist noted that the Veteran was exposed to significant trauma during his tour of duty as a defense attorney in Iraq and found that he currently experienced clinically significant levels of PTSD symptomatology related to his service in Iraq.  

While VA treatment records indicate that the Veteran is also currently diagnosed with other psychiatric disorders such as dysthymia, depression, and bipolar 2 disorder, it does not appear that any of those diagnoses were based on a comprehensive mental health evaluation of the Veteran.  There is no VA treatment record reflecting a comprehensive mental health evaluation included in the record.   In this regard, it is notable that a VA mental health provider who had been treating the Veteran for several months acknowledged uncertainty regarding whether the Veteran met the full criteria for any mental disorder (despite having already diagnosed PTSD) because she had not yet performed a full evaluation.  See December 2005 mental health outpatient note.   On the other hand, the Vet Center psychologist considered the Veteran's reported symptomatology and performed a comprehensive evaluation when she arrived at the conclusion that the Veteran suffered from the diagnosis of PTSD.  She also, as a clinical psychologist, clearly has the requisite expertise to render such an opinion.  For these reasons, we afford the diagnosis and opinion rendered by the Vet Center psychologist greater probative value than the diagnoses reflected in VA treatment records.         

The Board further recognizes that the March 2008 VA PTSD examiner alternatively concluded that the Veteran best met the criteria for a diagnosis of anxiety disorder not otherwise specified (NOS), rather than PTSD.  However, significantly, the examiner also found that the Veteran's experiences in Iraq, in all likelihood, contributed to or made worse his anxiety disorder.  Thus, regardless of the psychiatric diagnosis, the competent medical opinion evidence of record attributes the Veteran's psychiatric symptomatology to events in service, at least to some degree.  

Upon consideration of the two opinions - i.e., the Vet Center psychologist's opinion and the VA PTSD examiner's opinion, the Board finds the diagnosis rendered by the Vet Center psychologist to be more probative for the following reasons.  The Vet Center psychologist, unlike the VA PTSD examiner, had adequate data on which to formulate her opinion.  Her opinion was informed by the Veteran's reported history as well as recent information and evidence pertaining to his treatment at the Vet Center since April 2008.  The information and evidence pertaining to Vet Center treatment obviously was not available to the VA PTSD examiner.  Also, in a statement received in April 2008, the Veteran pointed out several misstatements made by the PTSD examiner in the examination report regarding his military, employment, and psychiatric history, which further suggests that the examiner may not have had adequate data on which to base his opinion.  Further, the Vet Center psychologist provided sound rationale in support of her conclusion that the Veteran currently suffers from PTSD due to Iraq experiences.  It is clear that she considered the Veteran's anxiety to be part of the PTSD symptomatology.  There is no indication that the Vet Center psychologist's opinion is inadequate.   

Thus, in summary, the Board finds that the Veteran engaged in combat with the enemy such that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) applies in this case.  Thus, his competent lay account of his claimed stressor events, particularly as it relates to his combat experiences, sufficiently establishes their occurrence as they are consistent with the places, types, and circumstances of his service in Iraq during the Iraq War and there is no clear and convincing evidence to the contrary of record.  Additionally, there is an indication of psychiatric complaint in service, and the Veteran has presented credible evidence showing a continuity of psychiatric symptomatology since service.  Further, a Vet Center psychologist has concluded that the Veteran meets the criteria for PTSD and has attributed the Veteran's PTSD symptoms to his Iraq War service.  Her opinion is afforded great probative value for reasons explained above.  Therefore, because the criteria for the award of service connection for PTSD have been met, service connection for PTSD is granted.



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


